      Case 2:20-cv-00014-DWL Document 32 Filed 03/27/20 Page 1 of 5




 1   Aditya Dynar
     (Arizona Bar No. 031583)
 2   New Civil Liberties Alliance
 3   1225 19th St. NW Suite 450
     Washington, DC 20036
 4   (202) 869-5210
     Adi.Dynar@NCLA.legal
 5
     Attorney for Amicus Curiae
 6
                         IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE DISTRICT OF ARIZONA
 8
 9   Axon Enterprise, Inc.,                 No. 2:20-cv-00014-PHX-DWL

10          Plaintiff                       (Assigned to Hon. Dominic W. Lanza)

11   v.
12   Federal Trade Commission, et al.,
13          Defendants
14
                                 UNOPPOSED MOTION
15                       OF THE NEW CIVIL LIBERTIES ALLIANCE
                        FOR LEAVE TO FILE A BRIEF AMICUS CURIAE
16                             IN SUPPORT OF PLAINTIFF
17
18
19
20
21
22
23
24
25
26
27
28
      Case 2:20-cv-00014-DWL Document 32 Filed 03/27/20 Page 2 of 5




 1          The New Civil Liberties Alliance (NCLA) respectfully requests that the Court grant it

 2   leave to participate as amicus curiae and file a brief in support of the Plaintiff. NCLA’s proposed

 3   amicus brief is submitted along with this motion. NCLA files this motion and the proposed

 4   brief pursuant to Federal Rule of Civil Procedure 7 and Local Rule 7.2.

 5
 6                    POSITION OF THE PARTIES ON THIS MOTION
 7          NCLA sought consent in writing from all parties in this case. All parties consent to
 8   NCLA participating as amicus curiae.
 9
10                   MEMORANDUM OF POINTS AND AUTHORITIES
11          This Court has wide discretion to grant amici curiae leave to file a brief. See Council for
12   Endangered Species Act Reliability v. Jackson, No. 10-cv-8254-SMM, 2011 WL 5882192, at *6 (D.
13   Ariz. Nov. 23, 2011); Ctr. for Biological Diversity v. U.S. Bureau of Land Mgmt., No. 09-cv-8011-
14   PCT-PGR, 2010 WL 1452863, at *2 (D. Ariz. Apr. 12, 2010) (granting amicus curiae status
15   where “it is possible that [amicus] will shed light on matters … in a way that will aid the Court
16   in resolving the pending matters”); United States ex rel. Gudur v. Deloitte Consulting LLP, 512 F.
17   Supp. 2d 920, 927 (S.D. Tex. 2007) (“The extent to which the court permits or denies amicus
18   briefing lies solely within the court’s discretion.”). This Court has permitted such participation
19
     on numerous occasions. See, e.g., Harris v. Ariz. Independent Redistricting Commission, No. 12-cv-
20
     0894-PHX-ROS-NVW-RRC, 2012 WL 5835336 (D. Ariz. Nov. 16, 2012); Wilderness Watch v.
21
     U.S. Fish & Wildlife Serv., No. 07-cv-1185-PHX-MHM, 2008 WL 4183040 (D. Ariz. Sep. 8,
22
     2008); Southwest Ctr. for Biological Diversity v. Babbitt, 926 F. Supp. 920 (D. Ariz. 1996). NCLA’s
23
     motion should, therefore, be granted.
24
25
                              INTEREST OF THE AMICUS CURIAE
26
            NCLA is a nonprofit, nonpartisan civil rights organization and public-interest law firm
27
     devoted to defending constitutional freedoms against systemic threats, including attacks by
28



                                                     2
       Case 2:20-cv-00014-DWL Document 32 Filed 03/27/20 Page 3 of 5




 1   state and federal administrative agencies, on due process, jury rights, and freedom of speech.

 2   NCLA also opposes judicial abdication of courts’ independent judgment through conventions

 3   of deference, avoidance, and other impediments to the application and development of con-

 4   stitutional law. We uphold these constitutional rights on behalf of all Americans, of all back-

 5   grounds and beliefs, and we do this through original litigation, amicus curiae briefs, and other

 6   advocacy.

 7          The “new civil liberties” of the organization’s name include rights at least as old as the

 8   United States Constitution itself, such as the due process of law, jury trial, the right to be tried

 9   in front of an impartial and independent judge, and the right to live under laws made by the

10   nation’s elected lawmakers through constitutionally prescribed channels (i.e., the right to self-

11   government). Yet these selfsame rights are also very contemporary—and in dire need of re-

12   newed vindication—precisely because Congress, administrative agencies, the States and even

13   sometimes the courts have neglected them for so long.

14          The NCLA aims to defend civil liberties primarily by asserting constitutional con-

15   straints on the administrative state. Although Americans still enjoy the shell of their Republic,

16   there has developed within it a very different sort of government—a type, in fact, that the

17   Constitution was designed to prevent. This unconstitutional administrative state within the

18   Constitution’s United States is the focus of NCLA’s concern. NCLA is particularly disturbed

19   by the Tentative Ruling issued by the Court concluding that federal courts do not have juris-

20   diction to evaluate a facial challenge brought under the U.S. Constitution. While Count III of

21   the Complaint asks the Court to take jurisdiction of the antitrust matters, amicus addresses

22   solely the constitutional claims over which the Court has undoubted jurisdiction.

23          This case is of utmost importance to the issue of unconstitutional administrative law

24   actions and the issues have been well joined by the Plaintiffs and expressed by the District

25   Court, and NCLA has an interest in informing the Court of certain issues and circumstances

26   that may warrant retention of jurisdiction in this matter.

27
28



                                                      3
      Case 2:20-cv-00014-DWL Document 32 Filed 03/27/20 Page 4 of 5




 1                                         CONCLUSION

 2          NCLA should be permitted to participate as amicus curiae in this case and it should be

 3   permitted to file the proposed amicus brief.

 4          Respectfully submitted, on March 27, 2020.

 5                                       /s/ Aditya Dynar
 6                                       Aditya Dynar
                                         (Arizona Bar No. 031583)
 7                                       New Civil Liberties Alliance
                                         1225 19th St. NW Suite 450
 8
                                         Washington, DC 20036
 9                                       (202) 869-5210
                                         Adi.Dynar@NCLA.legal
10                                       Attorney for Amicus Curiae
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    4
      Case 2:20-cv-00014-DWL Document 32 Filed 03/27/20 Page 5 of 5




 1                                CERTIFICATE OF SERVICE

 2          I hereby certify that on March 27, 2020, I electronically transmitted the attached doc-

 3   ument to the Clerk’s Office using the CM/ECF System for filing and distribution to all regis-

 4   tered participants of the CM/ECF System. Attorneys for all parties are registered users of the

 5   CM/ECF System in the District of Arizona.
 6                                       /s/ Aditya Dynar
 7                                       Aditya Dynar
                                         New Civil Liberties Alliance
 8                                       Attorney for Amicus Curiae
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   5
